DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Amendment to the Specification filed 2/22/2021
	In the amendment to the specification filed 2/22/2021, it appears as if Applicant cited the wrong page number for applying the amendments.  The page number cited on page 2 of the amendments, which is the first page of the amendments to the specification,  is “page 1.”  However, it appears as if the amendments should have been applied to page 2 of the specification.  Applicant needs to clarify this in the next response, as the text cited for amendment does not match the text on page 1 of the specification.

Information Disclosure Statement
The information disclosure statement filed 2/22/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Specification
The disclosure is objected to because of the following informalities: on pages 12 and 13, there are two brief descriptions for Fig. 1, which should be consolidated.  
Appropriate correction is required.

Abstract
The abstract filed 2/22/2021 appears to be acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  the word “Introducing” in line three should not be capitalized.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  all the clauses (wherein, which, in which) make this claim difficult to read, particularly “wherein a section of the inner tube arranged at the end section of the coaxial tube, in which section a diameter of the inner tube is widened starting from a first diameter, which the inner tube has along its extension up to an end section, up to a second diameter” is a bit difficult to read.  Please rewrite this limitation so that it is easier to read and understand, for example, by specifying at what end the end section is located and so on.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 1 cannot be ascertained because “introducing a thermal medium liquid under standard conditions into the outer tube” renders claim 1 indefinite.
The Office notes that the specification discusses “standard conditions” on page 4 (bottom of page 4).  Despite this, the Office has not afforded this limitation much weight in the disposition of the claim because it appears to not properly convey Applicant’s intent.  For example, were the Office to take a strict view of the limitation, then the claim requires a fluid introduced specifically at standard conditions, which the specification states is exactly a temperature of 25°C and 1000 mbar (1 bar) at the same time (e.g., all of [1] 23°C and 1050 mbar, [2] 25°C and 1050 mbar, and [3] literally any other combination of temperature and pressure outside of the standard conditions are not covered by the claim)—such a construction of the claim would seem to be an extreme distortion of Applicant’s intent, especially in relation to claim 10, which is different by stating that the thermal medium is liquid under standard conditions.  If however this is a mistake on the part of the Office, then Applicant needs to plainly state in the next Office action that Applicant does indeed want such a narrow and strict view of the limitation to apply.
Aside from the foregoing, however, it isn’t exactly clear at what point the standard conditions must be present in claim 1.  For example, if fluid is pumped into the outer tube in the ground, like the application describes, then is it at standard conditions while being pumped—under pressure from the pump? Or are standard conditions just once it makes it to the ground and is sitting in the outer tube?  And furthermore, may the standard conditions be transient depending on the surrounding environment and circumstances?  Please simply clarify the recitation by either appropriate amendment or remarks in the next response.  For examination, the limitation has been disregarded because it isn’t clear what Applicant intended.

Claims 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claims 10 and 20 cannot be ascertained because in claim 20 the recitation “wherein the guide structures are spiral guide plates or plate-shaped barriers penetrated with nozzle openings” renders claim 20 indefinite. Parent claim 10 recites “guide structures penetrated with nozzle openings,” which correspond to an embodiment of the invention having “plate-shaped barriers penetrated with nozzle openings” as in claim 20, but the alternative in claim 20 of “wherein the guide structures are spiral guide plates” is not discussed in the specification as an embodiment that also has guide structures penetrated with nozzle openings as in claim 10, so it is unclear what Applicant is intending to claim in claims 10 and 20.  Claims 11-18 are rejected due to dependency on claim 10.   For examination purposes, claim 10 is examined as written but for claim 20 the spiral guide plates have been disregarded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamann US 6708494.

Re claim 1, Hamann (Figs. 1 and 3) teaches a method for obtaining useful energy from geothermal heat, comprising: introducing a coaxial tube (10/14/46/52) into a deep bore in the earth (col. 4, lines 16-24), wherein the coaxial tube (10/14/46/52) includes an outer tube (10/52) and an inner tube (14/46), in which the outer tube (10/52)  and the inner tube (14/46) have a connection (138) to one another in an end section of the coaxial tube sunk in the deep bore (as depicted at 138 in Figs. 1 and 3); introducing a thermal medium liquid under standard conditions into the outer tube (col. 5, lines 25-40), which thermal medium flows in a direction of the end section of the coaxial tube sunk in the deep bore heating the thermal medium while absorbing geothermal heat (col. 5, line 57 – col. 6, line 46), wherein the thermal medium passes through a phase transition in a region of the end section and passes over in gaseous form into the inner tube and flows upward therein up to an upper end of the coaxial tube located at the Earth's surface (col. 6, lines 14-44—the vapor flows upward in the inner tube 14/46 and travels to turbine 134 to power generator 62, as in Fig. 1); and operating a flow generator (turbine 134) for generating electric energy (at generator 62) using the flowing, gaseous thermal medium.
Note the 112(b) rejection based on the limitation of “introducing a thermal medium liquid under standard conditions into the outer tube,” discussed above. 
The embodiment of Fig. 3 is relevant to later claims as described below.  The Office notes that the embodiment of Fig. 3 utilizes a compressor and heat exchange with water instead of expanding the vapor through a flow generator (turbine).

Re claim 2, Hamann teaches claim 1.  Hamann further teaches guiding the thermal medium through a heat exchanger (132 in Fig. 1) after flowing through the flow generator (134) to obtain usable thermal energy (col. 5, lines 52-54).
 
Re claim 3, Hamann teaches claim 2.  Hamann further teaches liquefying the thermal medium (at condenser 130) after flowing through the flow generator (134); and introducing the thermal medium in liquid form again into the outer tube of the coaxial tube (col. 5, lines 57-59).

Re claim 5, Hamann teaches claim 1.  Hamann further teaches accumulating the thermal medium in at least one section of the outer tube (Fig. 1, via the flanges 40 with throttling points 22, 24, and 26), due to barriers (40) introduced into the outer tube (10/52); transferring the thermal medium via nozzle openings which are formed in the barriers and lead into a vertically lower-lying section of the outer tube (“at least one pipe” as in col. 3, lines 10-13; as seen in Fig. 1 through flanges 40), with expansion into the vertically lower-lying section (as described in col. 5, line 57 – col. 6, line 46).

Re claim 6, Hamann teaches claim 1.  Hamann further teaches driving a deep bore (36) into the earth and introducing the coaxial tube into the deep bore (col. 4, lines 42-64 and col. 5, line 57 – col. 6, line 46).

Re claim 7, Hamann teaches claim 1.  Hamann further teaches introducing the deep bore (36) into a depth of at least 1000 m (the example in col. 5, line 57 – col. 6, line 46 anticipates the bore depth because it is an example of an apparatus within the claimed range).

Re claim 19, Hamann teaches claim 5.  Hamann further teaches wherein the accumulating of the thermal medium occurs in multiple sections (e.g., at 22, 24, and 26 of Fig. 1) of the outer tube due to plate-like barriers (flanges 40) being introduced into the outer tube (as seen in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamann US 6708494 in view of Schwark US 20130333383.

Re claim 4, Hamann teaches claim 1.  Hamann teaches guiding the thermal medium in the outer tube on a spiral-shaped path in the direction of the end section sunk in the deep bore (Fig. 3).  However, the embodiment of Fig. 3 is not for power generation by operating a flow generator with the thermal medium as required in claim 1.
Schwark teaches guiding the thermal medium in the outer tube on a spiral-shaped path in the direction of the end section sunk in the deep bore (Figs. 1 and 7-10; [80]).  The working fluid therein is passed to a turbine (72) [90].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Hamann with “guiding the thermal medium in the outer tube on a spiral-shaped path in the direction of the end section sunk in the deep bore,” as taught by Schwark, as a simple substitution of one known borehole heat exchanger for another, for the predictable result of similarly generating power.  Additionally, it becomes clear that Fig. 3 of Hamann may be reconfigured so that the working fluid is directly utilized in a turbine.

Claims 9-11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamann US 6708494 in view of Mahmoud et al. US 20160108762.

Re claim 9, Hamann teaches claim 1.  Hamann does not teach using dodecafluoro-2-methylpentane-3-1 as the thermal medium.
Mahmoud teaches using dodecafluoro-2-methylpentane-3-1 as the thermal medium (Novec 649 as in [14]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Hamann with “using dodecafluoro-2-methylpentane-3-1 as the thermal medium” as taught by Mahmoud, as a simple substitution of one known working fluid for another, for the predictable result of similarly operating a Rankine cycle as taught by Hamann.  It is routine in the art to substitute one known working fluid for another.

Re claim 10, similarly to the rejection of method claim 1 above, Hamann (Figs. 1 and 3) teaches a device for obtaining useful energy from geothermal heat comprising: a coaxial tube (as in Fig. 1) introduced into a deep bore (36), wherein the coaxial tube includes an outer tube and an inner tube (as in Fig. 1 at 10/14/46/52), and wherein outer tube and inner tube have a connection to one another in an end section (at 138) of the coaxial tube sunk in the deep bore (36); guide structures penetrated with nozzle openings (at flanges 40 in Fig. 1 with pipes depicted therein), arranged in the outer tube and protruding through the outer tube's cross section (as depicted in Fig. 1); a supply line (via 92 and 126) connected to an inlet opening of the outer tube provided at an end of the coaxial tube axially opposite to the end section (as in Fig. 1 near valve 92); a gas flow channel (at valve 88) connected to an outlet opening of the inner tube provided at the end section of the coaxial tube; a flow generator (turbine 134) arranged in the gas flow channel for generating electric energy (at generator 92), and a thermal medium arranged to flow through the coaxial tube (as seen in Fig. 1 at 48).  
Hamann fails to teach wherein the thermal medium is liquid under standard conditions and has a boiling point at normal pressure of between 30° C. and 120° C.
Mahmoud teaches using dodecafluoro-2-methylpentane-3-1 as the thermal medium (Novec 649 as in [14]), which inherently is a thermal medium that is liquid under standard conditions and that has a boiling point at normal pressure of between 30° C. and 120° C
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Hamann with “wherein the thermal medium is liquid under standard conditions and has a boiling point at normal pressure of between 30° C. and 120° C” as taught by Mahmoud, as a simple substitution of one known working fluid for another, for the predictable result of similarly operating a Rankine cycle as taught by Hamann.  It is routine in the art to substitute one known working fluid for another.

Re claim 11, Hamann and Mahmoud teach claim 10.  Mahmoud further teaches wherein the thermal medium has a boiling point at normal pressure of between 30° C. and 60° C [14] (inherent to Novec 649).

Re claim 14, Hamann and Mahmoud teach claim 10.  Hamann further teaches further comprising a heat exchanger (132, Fig. 1) which is arranged on a side of the flow generator (134) opposite to the gas flow channel connecting the outlet opening to the flow generator (134) (opposite as in Fig. 1) and the heat exchanger (132) is connected to the flow generator using a flow line (via 98) for obtaining usable thermal energy (col. 5, lines 52-54).

Re claim 15, Hamann and Mahmoud teach claim 10.  Hamann further teaches wherein the outlet opening and the inlet opening are connected to one another in a closed line system (as in Fig. 1).

Re claim 16, Hamann and Mahmoud teach claim 15.  Hamann further teaches a degassing and storage container (66) arranged in the closed line system (gas is “degassed” by occupying the top of tank 66, while the liquid occupies the bottom).

Re claim 18, Hamann and Mahmoud teach claim 10.  Mahmoud further teaches
wherein the thermal medium is dodecafluoro-2-methylpentane-3-1 (Novec 649 as in [14]).

Re claim 20, Hamann and Mahmoud teach claim 15.  Hamann further teaches wherein the guide structures are spiral guide plates (note 112(b) rejection for this alternative) or plate-shaped barriers (flanges 40) penetrated with nozzle openings (pipes shown in Fig. 1 through flanges 40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamann US 6708494 in view of Yokomine et al. US 20170292792.

Re claim 8, Hamann teaches claim 5.  Hamann does not explicitly teach introducing the deep bore to a depth of at most 2500 m.  The specific example in Fig. 1 taught by Hamann (col. 5, line 57 – col. 6 line 46) teaches a bore depth of about 4600 meters.  However, Hamann notes that the interior of the Earth increases by about 30 degrees every 1000 meters, and greater temperature increases than this may be present due to geographic closeness to hotter regions in the Earth (col. 1, lines 9-19).  Furthermore, Hamann teaches flange bodies (40) through which flow is throttled to greatly reduce pressure, which allows vaporization of the working fluid as it is heated, and the vaporization pressure in the specific example given is also achieved at other parts of the system (as can be seen in Fig. 2).  The invention of Fig. 1 does not require multiple flanges (40) as depicted in Fig. 1, but rather a single throttling point through a single flange may be present (col. 3, lines 10-16; col. 5, lines 30-32).  While the specific example of Hamann teaches ammonia, no working fluid is specifically prohibited, and a class of fluids have a boiling point less than water are explicitly included within the scope of the invention (col. 3, lines 25-32 and claim 11).
Yokomine teaches a similar invention (Figs. 1-2) with a geothermal zone having a depth of 500 to 1500 meters, which is a range that overlaps the range of claim 8, using water as a working fluid to generate steam via decompression boiling [61].
Considering the totality of the foregoing teachings, a person having ordinary skill in the art would have appreciated that the invention of Fig. 1 could be arranged at a depth of at most 2500 m, because it is clear that sufficient heat is available to operate a similar cycle as taught by Yokomine.  Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Hamann with “introducing the deep bore to a depth of at most 2500 m” as taught by Yokomine, for the advantage of recovering geothermal energy as applicable to a specific geothermal area.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamann US 6708494 in view of Mahmoud et al. US 20160108762, and further in view of Broder CH 658513 A5.

Re claim 12, Hamann and Mahmoud teach claim 10.  They do not teach wherein a section of the inner tube arranged at the end section of the coaxial tube, in which section a diameter of the inner tube is widened starting from a first diameter, which the inner tube has along its extension up to an end section, up to a second diameter, and wherein the outlet opening is of the second diameter.
Broder (at 11 in Fig. 2) teaches wherein a section of the inner tube arranged at the end section of the coaxial tube, in which section a diameter of the inner tube is widened starting from a first diameter, which the inner tube has along its extension up to an end section, up to a second diameter, and wherein the outlet opening is of the second diameter.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein a section of the inner tube arranged at the end section of the coaxial tube, in which section a diameter of the inner tube is widened starting from a first diameter, which the inner tube has along its extension up to an end section, up to a second diameter, and wherein the outlet opening is of the second diameter” as taught by Broder with the device as taught by Hamann and Mahmoud, for the advantage of biasing flow towards the outlet of the inner pipe, which would have been appreciated by a person having ordinary skill in the art from the configuration of Broder (Fig. 2).  The wider diameter presents a pressure drop allowing fluid under pressure to more easily travel up the inner tube. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamann US 6708494 in view of Mahmoud et al. US 20160108762, and further in view of Sharrow et al. US 20100162705.

Re claim 13, Hamann and Mahmoud teach claim 10.  They do not teach a flow guide, having a widening diameter, arranged after a flow turbine of the flow generator seen in the through-flow direction. 
Sharrow teaches a flow guide, having a widening diameter, arranged after a flow turbine of the flow generator seen in the through-flow direction (e.g., at 42 in Fig. 2; [8 and 13-16]).  The purpose of this is to maintain a pressure drop downstream of the turbine for the sake of turbine efficiency, because as understood by one having ordinary skill in the art, the pressure downstream of the turbine can present undesirable backpressure into the turbine if not properly managed [8 and 13-16].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a flow guide, having a widening diameter, arranged after a flow turbine of the flow generator seen in the through-flow direction” as taught by Sharrow with the device as taught by Hamann and Mahmoud, for the advantage of maintaining a pressure drop downstream of the turbine for the sake of turbine efficiency (Sharrow [8 and 13-16]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamann US 6708494 in view of Mahmoud et al. US 20160108762, and further in view of Kidwell et al. US 20120211210.

Re claim 17, Hamann and Mahmoud teach claim 10.  Hamann teaches 
one or more valves (e.g., valves 84 and 96, but as in Fig. 1 there are many valves in the supply line and gas flow channel that may be controlled to open or close) in the supply line or the gas flow channel for deliberately opening or closing the supply line or the gas flow channel, and a sensor (82) for determining a characteristic variable of the thermal medium located in the supply line or the gas flow channel, for actuating the one or more valves (col. 5, lines 48-56).
Hamann and Mahmoud fail to teach further comprising one or more valves in the supply line or the gas flow channel for deliberately opening or closing the supply line or the gas flow channel by a controller, which is connected to sensors for determining characteristic variables of the thermal medium located in the supply line or the gas flow channel, for automatically actuating the one or more valves (deficiencies emphasized by italics).
Kidwell teaches a controller, which is connected to sensors for determining characteristic variables of a thermal medium located in the supply line or the gas flow channel, for automatically actuating the one or more valves [379].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a controller, which is connected to sensors for determining characteristic variables of a thermal medium located in the supply line or the gas flow channel, for automatically actuating the one or more valves” as taught by Kidwell with the device as taught by Hamann and Mahmoud, for the advantage of automatically controlling the device based on sensed variables [379]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Novec 649 is also disclosed in US 20140311146 [41] and US 20100095674 [18], which is relevant to claims 9 and 18.
Similar nozzle plates are taught by JP 2013-148255 A (Figs. 1-2), JP 2004-309124 A (Fig. 6), and FR 2482272 A1 (Fig. 1), which are relevant to at least claims 1 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746